DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Response to Amendment
As directed by the amendment filed 08 December 2021: Claims 24 and 82 have been amended and Claims 33, 35, 36, 38-40, 93, and 94 stand withdrawn. Claims 24-40 and 71-94 currently stand pending in the application. 
The amendment to Claim 24 is sufficient to overcome the claim objection listed in the previous action. Namely, the minor informality is resolved. Accordingly, the relevant claim objection is withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(e) and 103(a) have been considered but are moot because the new ground of rejection does not rely on the interpretation of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Of particular note, as to claim 82, Applicant contends that an interpretation of Varela (US 2011/0172774) in which only one of elements 12 and 24 is asserted to be the body, would no longer teach a body having a cavity that houses a perimeter of each of the tabs because neither 12 nor 24 of Varela have a cavity. Examiner respectfully submits that a body comprising element 12 does have an interior cavity, where the common definition of a cavity is an unfilled space within a mass. The body 12 interior cavity is the negative space shown underneath the body in FIG. 10a, including the negative space adjacent the flange 64, i.e. walls of the body including the top and side (64) walls bound an interior three-dimensional space that is unfilled, unfilled because it must accommodate and house i.e. the flange 64 is outside of and surrounds at least a portion of the perimeter of the tab at cut-away 68 at least in the retracted position. The body at flange 64 does encircle the adjacent part of the tab, and thus houses the perimeter of the portion of the tab that is formed by and along the outer surface of the cut-away 68 that is abutted and surrounded by the flange 64. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 82-84 and 88 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. US 2011/0172774 to Varela. 
As to Claims 82-84 and 88, Varela discloses a method of using a bone fusion device, the method comprising providing the bone fusion device to a desired location, wherein the bone fusion device comprises a body (12) having an interior cavity (negative space shown underneath the body in FIG. 10a, i.e. the flange 64 is outside of and surrounds at least a portion of the perimeter of the tab at cut-away 68 at least in the retracted position) (¶33-34, 41), each tab of the tabs having an inner surface, shown on top in FIG. 10a, and a support rib (stepped wall 30 extending upwardly from the inner surface, in front in view of FIGs. 1 and 10a) (¶35), and one or more extending blocks (26) each having a rib slot (44), shown in FIGs. 3 and 6, and an external surface (lower surface of 26 into which 44 is cut) configured to abut a portion of the inner surface of a respective tab, shown in FIG. 6, wherein an angle with respect to a common direction (e.g. horizontal direction) formed by the portion of the inner surface of the respective tab that abuts the external surface of the respective block (the portion of the inner surface includes the length of the inner surface adjacent to an entire length of the rib, shown in FIG. 10a extending along the outside of the rib; at least part of this portion abuts the external surface of the block; the angle is measured between the horizontal direction and the flatter part of the portion adjacent 24) is incongruent with an angle with respect to the common direction formed by an internally facing surface (top surface of rib shown in FIG. 10a) of the support rib that faces a bottom surface of the respective rib slot (the angle is measured between the horizontal direction and the top surface of the rib; the two angles are incongruent as shown in FIG. 10a); and extending the one or more tabs in an extension direction (away from the body, downward in FIG. 7) from a retracted position to an extended position at least partially outside the interior cavity (¶34-39), shown in FIGs. 1-7, wherein the rib slot of each of the extending blocks has a plurality of sidewalls (sidewalls of 44 that are adjacent the long sides of the rib) substantially parallel to the extension direction (under broadest reasonable interpretation, the term substantially parallel may mean parallel ± 20°; as shown for example in FIG. 7, the sidewalls are substantially parallel to the extension direction, i.e. the direction downward in FIG. 7), and further wherein each portion of the body . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 89-91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varela in view of U.S. Patent Application Publication No. US 2008/0140207 to Olmos et al. (hereinafter, “Olmos”). 
As to Claims 89 and 90, Varela discloses selecting a bone fusion device having a body and a tab with top view profiles that substantially match a cross sectional profile of bones in the desired location 
Olmos teaches selecting a bone fusion device having a body and a tab with top view profiles that substantially match a cross sectional profile of bones in a desired location from a plurality of bone fusion devices having bodies and tabs with different top view profiles (¶141-142), to ensure the device contacts the vertebrae at the harder cortical bone about their periphery to facilitate support and healing of the spine. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide the method of Varela with a step of selecting a bone fusion device having a body and a tab with top view profiles that substantially match a cross sectional profile of bones in the desired location from a plurality of bone fusion devices having bodies with different top view profiles, as taught by Olmos, to tailor the device to the particular patient to ensure the device, based on the shape of the body and tab, contacts the vertebrae at the harder cortical bone about their periphery to facilitate support and healing of the spine. 

As to Claim 91, Varela is silent as to wherein the insertion of the bone fusion device is at an angle corresponding to a type of surgery selected from the group consisting of anterior, posterior, lateral, far lateral, extra lateral, extreme lateral and transforaminal. 
Olmos teaches wherein the insertion of the bone fusion device is at an angle corresponding to a type of surgery selected from the group consisting of anterior, posterior, lateral, far lateral, extra lateral, extreme lateral and transforaminal (¶71). 
. 

Claim 92 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varela in view of U.S. Patent Application Publication No. US 2009/0177284 to Rogers et al. (hereinafter, “Rogers”).
Varela discloses the claimed invention except for further comprising replacing one or more of the tabs of the bone fusion device with one or more replacement tabs. 
Rogers teaches that a method of implanting an intervertebral bone fusion device may include replacing parts of the device with replacement parts during revision surgery [0082]. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide a plurality of parts including a plurality of tabs for use as replacement parts in Varela’s device, since the mere multiplication of the essential working parts of a device involves only routine skill in the art. The replacement tabs may be used in the event that revision surgery is required, as taught by Rogers, due to failure of the original parts, or the different tabs may be switched out in the beginning steps of the method to provide different profiles based on the shape of the bones. 








Allowable Subject Matter
Claims 24-32, 34, 37, and 71-81 are allowed.
Claims 85-87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method of implanting a bone fusion device comprising the steps of claim 24, wherein the bone fusion device comprises a body having an interior cavity that houses an entire outer perimeter of each of one or more tabs that are extended at least partially outside the interior cavity, as achieved by the interaction of the components of the device with the structural features as claimed in claim 24. 
None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method of using a bone fusion device comprising the steps of claim 82, including the step of extending one or more tabs at least partially outside of an interior cavity of a body of the device, as achieved by the interaction of the components of the device with the structural features as claimed in claim 82 including but not limited to each portion of the body remaining fixed in place with respect to each other portion of the body during the extending step, and the method further comprising inserting fingers of a gripping apparatus into channels on an exterior surface of the body of the bone fusion device, as claimed in claim 85.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775